Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Final Office action is in response to the application filed on March 10th, 2014 and in response to Applicant’s Arguments/Remarks filed on November 8th, 2022.  Claims 2, 3, and 5-8 are pending.  
Priority
3.	This application filed on March 10th, 2014 is a continuation Application Number 13/650476 filed on October 12th, 2012 which was a division of Application Number 13/275,009 which was filed October 17th, 2011 which is continuation of Application Number 11/416,471 which was filed May 2nd, 2006 which is a continuation of Application Number 11/241,168 filed September 30th, 2005.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant argues that “the claims are not directed to a judicial exception.” More specifically Applicant argues that “an electronic trading system that includes the functionality to control when an order is sent to an electronic exchange is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2).” Examiner notes that per Applicant’s specification, the claimed invention “helps the trader make trades at the most favorable prices in a speedy and accurate manner” (page 5, lines 15-17). Generating extra orders to use when the market updates to help traders make trades at the most favorable prices is a way to assist traders to mitigate risk in the trading arts as well as utilizing predictive analysis which is a well-established statistical technique in sales activities or behaviors (commercial or legal interactions). Applicant’s claims do not concern an improvement to computer capabilities, but instead relates to an alleged improvement in managing transaction processing time using predictive analysis by submitting multiple orders and determining which to use after they have been submitted, for which a computer is used as a tool in its ordinary capacity. The claim is not patent eligible. Examiner respectfully maintains that the claimed invention is drawn to the abstract idea of submitting and managing orders in a queue and more specifically receiving order information for a spread strategy, computing a first price for a first order, sending the first order to a match engine, generating a queue holder order, sending the queue holder order to the match engine, computing a second price for the first order based on market update of a second tradeable object, identifying a queue holder with the computed second price, using the queue holder order instead of the first order, and cancelling the first order upon using the queue holder order, is a fundamental economic principle or practice and a certain method of commercial or legal interactions, specifically sales activities, in this case how a transaction queue is utilized to improve order efficiency. Examiner notes that this is a business solution to a business problem. This concept falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (see MPEP 2106.04(a)(2)). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.   It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. The pending application is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. Examiner notes that the improvement is to the way a transaction queue is utilized, a business solution to a business problem, not to the electronic trading system itself. Accordingly, this claim recites an abstract idea under the Step 2A- Prong 1 of the analysis.
6.	Applicant argues that “under Prong Two of Revised Step 2A of the criteria for subject matter eligibility, any alleged abstract idea purported to be found in the claims, is integrated into a practical application by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it.” Examiner respectfully disagrees and notes that as discussed below with respect to integration of the abstract idea into a practical application, claim 2 recites a computing device which amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. Examiner further notes that the purported advance over the prior art of the claimed invention is a way of forecasting a future transaction to improve the processing time and management of trade orders by attempting to predict the next trade order so that messages associated with the trade can be generated and submitted ahead of time.  Predictive analysis is a well-established statistical technique. Applicant’s claim does not concern an improvement to computer capabilities, but instead relates to an alleged improvement in managing transaction processing time using predictive analysis by submitting multiple orders and determining which to use after they have been submitted, for which a computer is used as a tool in its ordinary capacity. The pending application is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. Examiner notes that Ex Parte Smith (Appeal No. 2018-000064) was found to provide a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically, i.e. a problem specifically arising in the realm of computer networks (see page 11 of the PTAB decision).” Examiner further notes that imposing a delay to remove any communication or computer hardware advantage electronically trading had over that that occurs “in the pits,” is a specific technological improvement. On the contrary, an alleged improvement in the use of a transaction order queue as recited by the pending claims is not a specific technological improvement but rather a mere administrative mechanism for providing a business solution to a non-technical problem. The pending application does not overcome a problem specifically arising in the realm of computer networks. Specifically the pending application recites an alleged improvement in submitting and managing orders in a queue by generating extra orders to use when the market updates, which is an abstract idea for which a computer is used as a tool in its ordinary capacity for providing a business solution to a non-technical problem. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. While the electronic trading system may not differ between the two applications, the alleged improvement does. Examiner notes is important to keep in mind that an improvement or novelty in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology but rather a business solution to a business problem, order management, for which a computer is used as a tool in its ordinary capacity. The rejection is maintained, the claim is not patent eligible.
7.	Applicant argues “the claimed subject matter of Smith and the case at hand both relate to improvements to electronic trading systems, which is plainly understood by both the Office and the Director to be technology.” Examiner respectfully disagrees. Applicant merely states the conclusion without providing any analysis as to how the electronic trading system is improved. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Examiner again notes that an alleged improvement in the use of a transaction order queue as recited by the pending claims is not a specific technological improvement but rather a mere administrative mechanism for providing a business solution to a non-technical problem. Applicant is addressing a business problem with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. The rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 2, 3, and 5-8 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites the limitations of submitting and managing orders in a queue and more specifically receiving order information for a spread strategy, computing a first price for a first order, sending the first order to a match engine, generating a queue holder order, sending the queue holder order to the match engine, computing a second price for the first order based on market update of a second tradeable object, identifying a queue holder with the computed second price, using the queue holder order instead of the first order, and cancelling the first order upon using the queue holder order.
These limitations as drafted, under its broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity (see MPEP 2106.04(a)(2)). Submitting and managing orders in a queue and more specifically receiving order information for a spread strategy, computing a first price for a first order, sending the first order to a match engine, generating a queue holder order, sending the queue holder order to the match engine, computing a second price for the first order based on market update of a second tradeable object, identifying a queue holder with the computed second price, using the queue holder order instead of the first order, and cancelling the first order upon using the queue holder order recites a fundamental economic principle or practice and a certain method of commercial or legal interactions, specifically sales activities. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The trading device and match engine in Claim 2 are just applying generic computer components to the recited abstract limitations. Accordingly, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, the claims only recite a trading device and match engine in Claim 2 (and dependent claims). The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 2 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)).   Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claim 2 is not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 3, and 5-8 further define the abstract idea that is present in their respective independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 3, and 5-8  are directed to an abstract idea and claims 2, 3, and 5-8  are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Number US2004/0267655 to Davidowitz et al.
US Patent Applicant Number 2003/0167224 to Periwal
US Patent Application Number 2003/0004852 to Burns
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kalinowski Alexander can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693